      Case 7:19-cv-00254 Document 40 Filed on 05/26/20 in TXSD Page 1 of 3
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                                                                                   May 26, 2020
                              UNITED STATES DISTRICT COURT
                                                                                                David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,                             §
                                                      §
VS.                                                   § CIVIL ACTION NO. 7:19-CV-254
                                                      §
30.00 ACRES OF LAND, MORE OR                          §
LESS, et al,                                          §
                                                      §
          Defendants.                                 §

                                                 ORDER

        The Court now considers the “Joint Motion for Order, Distribution of Funds on Deposit

in the Registry of the Court, and Closing the Case”1 (hereafter, “motion for order”) filed by the

United States of America (“United States”) and Velma E. Flores (hereafter, “Ms. Flores”). After

considering the record and relevant authorities, the Court GRANTS the motion.

          I.    BACKGROUND

        This is a land condemnation case concerning 30.00 acres of land identified by the United

States as Tract RGV-MCS-1111 (hereafter, “Subject Property”), owned by Ms. Flores, and

located in Hidalgo County, Texas.2 The United States commenced this action in 2019, seeking to

take a temporary, assignable twelve-month easement over the Subject Property.3 The Court

granted the United States immediate possession on January 3, 2020. 4 Therein, the Court required

the United States to provide Ms. Flores with 72-hours’ notice prior to entering the Subject

Property.5 After being unable to resolve the issue of just compensation, the parties attended a just


1
  Dkt. No. 39.
2
  Dkt. No. 2-1 at 10 (“Schedule E”). The Subject Property is identified by the United States as Tract RGV-MCS-
1111.
3
  See id.
4
  Dkt. No. 20.
5
  Id. at 3.

1/3
      Case 7:19-cv-00254 Document 40 Filed on 05/26/20 in TXSD Page 2 of 3




compensation hearing on March 10, 2020,6 wherein each party introduced evidence in support of

its just compensation estimate.

        On April 13, 2020, the Court entered an order on the issue of just compensation.7

Therein, the Court held that a nominal amount of $500.00 constituted just compensation for the

taking at issue in this case.8 The Court then ordered the parties to file dismissal documentation

by May 15, 2020, or alternatively attend a status conference on June 17, 2020.9 The parties

timely filed the instant motion for order on May 15, 2020.10 The Court now turns to its analysis.

          II.    ANALYSIS

        The parties now request that the Court enter an order (1) disbursing the $500.00 just

compensation amount for Tract RGV-MCS-1111 from the funds on deposit in the Registry of the

Court; and (2) closing this case on the Court’s docket.11

        The United States has made deposits into the Registry of the Court sufficient to fulfill the

just compensation amount.12 The United States identifies Ms. Flores as the owner of Tract RGV-

MCS-1111 based on a deed without warranty, recorded in Hidalgo County on October 29,

2010.13 The Court finds evidence on the record sufficient to establish that Ms. Flores is the

record owner of the Subject Property and Ms. Flores had an interest in the Subject Property prior

to the commencement of this action that entitles her to the just compensation in this case.

Moreover, just compensation has been established pursuant to the Court’s April 13, 2020 order.14


6
  Minute Entry dated March 10, 2020.
7
  Dkt. No. 35.
8
  See id.
9
  Id.
10
   Dkt. No. 39.
11
   Dkt. No. 39 at 2, ¶ 4.
12
   The United States made two separate deposits fulfilling payment to Ms. Flores: (1) a deposit of $100.00 on
August 5, 2019 (Dkt. No. 6); and (2) a deposit of $400.00 on May 8, 2020 (Dkt. No. 38).
13
   Dkt. No. 2-1 at 14. Ms. Flores also testified to her ownership of the property at the parties’ just compensation
hearing. Ms. Flores’ ownership has not been disputed.
14
   Dkt. No. 35.

2/3
       Case 7:19-cv-00254 Document 40 Filed on 05/26/20 in TXSD Page 3 of 3




         Accordingly, judgment is hereby entered against the United States in the amount of

$500.00 for a taking of Tract RGV-MCS-1111 in the form of a twelve-month, temporary

assignable easement as described in the Complaint in Condemnation.15 In the event that any

other party is ultimately determined by a court of competent jurisdiction to have any right to

receive compensation for the interest in the Subject Property, Ms. Flores shall refund into the

Registry of the Court the compensation distributed herein, with interest thereon at an annual rate

provided in 40 U.S.C. § 3116 from the date of receipt of the respective deposit by Ms. Flores, to

the date of repayment into the Registry of the Court.16 Ms. Flores shall be responsible for “her

own legal fees, costs, and expenses, including attorneys’ fees, consultants’ fees, and any other

expenses or costs.”17

         III.      HOLDING

         In light of the foregoing, the Court GRANTS the motion18 and hereby ORDERS the

Clerk of the Court to DISBURSE the total sum of five hundred dollars and zero cents, along

with any accrued interest earned thereon while on deposit, payable to the order of Ms. Flores

by check. In light of the foregoing, the Court CANCELS the parties’ June 17, 2020 status

conference.19 The Clerk of the Court is instructed to close the case.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 26th day of May, 2020.


                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge


15
   Dkt. No. 1 at 10.
16
   Dkt. No. 39 at 2, ¶ 4(c).
17
   Id. at 3, ¶ 4(e).
18
   Dkt. No. 39.
19
   See Dkt. No. 35.

3/3
